Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 8/3/2022 (hereinafter Remarks), are acknowledged, and have been fully considered. 
Applicant’s terminal disclaimer is approved, and the non-statutory double patenting rejections are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The present invention is directed to systems and methods for managing bandwidth utilization during media content delivery.
Each independent claim identifies the uniquely distinct features, particularly:
wherein the quantity of data transmitted comprises a first portion of a content item sent by a first device to an end device; 
determining, based on the quantity of data transmitted during the first time period, that a bandwidth utilization threshold of the network has been satisfied; and
optimizing the network for delivery, by the first device and to the end device, of a second portion of the content item.
The closest prior art:
Shaffer (US 7023839 B1, hereinafter Shaffer) discloses a system and method for dynamic codec alteration in a network.
McCarthy (US 20130179588 A1, hereinafter McCarthy) discloses a system with adaptive bit rate encoding and distribution techniques for conserving bandwidth usage in a channel.
Addington (US 20070116048, hereinafter Addington) discloses an intelligent multiplexer is disclosed for multiplexing various types of traffic on a cable network to provide video on demand.
All the prior art discloses conventional methods for managing bandwidth utilization during media content delivery, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNG LIU/Primary Examiner, Art Unit 2473